ORDER

PER CURIAM.
In this consolidated garnishment action, L.J.P., Inc. and Leo J. Peirick, Jr. (Defen*717dants) appeal the grant of summary judgment entered against them and in favor of the Missouri Highway and Transportation Commission (Plaintiff).
We have reviewed the briefs of the parties and the record on appeal.1 No error of law appears. The summary judgment motion and response thereto support the finding and conclusion that there is no genuine issue as to any material fact and that Plaintiff is entitled to judgment as a matter of law. The judgment is affirmed. Rule 84.16(b).

. Plaintiff's motion to dismiss the appeal is denied.